         Case 5:18-cr-00227-SLP Document 153 Filed 04/06/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
  a/k/a Joseph Allen Maldonado,               )
  a/k/a Joseph Allen Schriebvogel,            )
  a/k/a “Joe Exotic,”                         )
                                              )
              Defendant.                      )

                                        ORDER

       Before the Court is the Unopposed Motion for Order Authorizing Release of Case

Related Material [Doc. No. 152]. On November 30, 2018, this Court entered an Order

directing that any documents or files produced to the defense by the United States that

contained any personal identification information could only be disclosed to Defendant,

defense counsel, or agents of defense counsel. See Order [Doc. 37]. The Order also

addressed limits on redisclosure of the protected material. This matter is before the Court

on the unopposed motion of Mr. Maldonado-Passage’s previously appointed counsel for

an order authorizing disclosure to successor counsel documents that may fall within the

realm of those subject to the protective order as well as other case related material.

       The government does not oppose counsel’s disclosure of the documents identified

in the motion. Given the lack of objection on the government’s part, the Court finds no

reason to deny counsel’s request for authorization to provide the identified documents to

successor counsel. The Court reminds any counsel in possession of documents subject to
        Case 5:18-cr-00227-SLP Document 153 Filed 04/06/21 Page 2 of 2




the Order of November 30, 2018 that the restrictions on redisclosure remain in effect. The

Court directs a copy of this order accompany any material disclosed.

      IT IS SO ORDERED this 6th day of April, 2021.




                                            2
